Case 4:18-cv-00244-WTI\/|-.]EG Document 7 Filed 11/05/18 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
ASHLEY F. CUMMINGS,

Plaintiff, : Civil Action File No.

4:18-cv-00244-WTM-JEG
V.
BIGNAULT & CARTER, LLC; W. : Jury Trial Demand
PAsCHAL BIGNAULT; and LoRI A.
CARTER,

Defendants.

 

N()TICE OF ALTERNATIVE DISPUTE RESOLUTION AND
CASE MANAGEMENT PROCEDURES
(LITIGANTS' BILL OF RIGHTS)

Notice to Parties and Counsel
1. If all parties in a case elect to do so, a civil case in this Court can be
referred to non-binding mediation. 'l`he purpose of such is to assist the parties in
understanding the strengths and Weaknesses of their respective positions and to
facilitate settlement
Do you Wish to use such a procedure and for your lawyer to meet With
opposing counsel and a Judge of this Court to establish a mediation plan for this

case?

Case 4:18-cv-00244-WTI\/|-.]EG Document 7 Filed 11/05/18 Page 2 of 5

ila

(Answer Yes or No)

 

2. It` the parties in a case elect to do so, a civil case in this Court can be
referred to binding or non-binding arbitration ln some instances, arbitration may
be quicker, cheaper, and less formal than litigation Its outcome can be binding or
purely advisory, depending on the parties’ agreement The parties can also agree
to tailor the rules of procedure

Do you wish to consider such a procedure and for your lawyer to meet

with opposing counsel and a Judge of this Court to establish an arbitration plan

i\)(h

(Answer Yes or No)

for this oase?

3. If all parties in a case consent and the Court concurs, the right to~
proceed before a United States District Judge may be waived, and the case can
be presided over by a United States Magistrate Judge.

Would you like to consider use ot` a Magistrate Judge and receive more

ila

(Answer Yes or No)

information on this alternative?

4. At`ter the complaint and answer are filed in a case, the rules of this

Court normally allow four (4) months for the completion of discovery. If

_2_

 

Case 4:18-cv-00244-WTI\/|-.]EG Document 7 Filed 11/05/18 Page 3 of 5

discovery continues for a longer period of time, it will be because the attorneys
have requested an extension of time from the Court.

5. If justified by the complexity or difficulty of a case, the Court will
consider the entry of a special case management order. After hearing from the
parties, this order would supersede the Local Rules and provide new dates for
the different aspects of discovery, amendments to the pleadings, the filing of
motions, conferences with the Court, and preparation for the ultimate pretrial
order and trial of the case.

The lawyers for all of the parties are encouraged to consult concerning the
need for such a case management order.

6. At the completion of discovery and before trial, each party will be
required to participate in the filing of a pretrial order. In most cases, there will
also be a pretrial conference with the presiding Judge. At the conference, the
Court will inquire about the prospects for settlement of the case. Normally the
Court will require the client to be present in person or by telephone.

By Grder of the Court.

 

Clerk of Court

 

Case 4:18-cv-00244-WTI\/|-.]EG Document 7 Filed 11/05/18 Page 4 of 5

l have reviewed with my attorney the above notice and have indicated

my desired responses to paragraphs l, 2, and 3.

Dated this 5¢*" day ofNovernber ZOlSMA`z

A:§hley F. Cummings

Certificate of Counsel
I have furnished a copy of this Notice to the party represented by me
(including any insurance company assisting with the cost of defense) and discussed
with my client responses to paragraphs 1, 2, and 3 which have been noted. l have
also served opposing counsel with a copy of this completed Notice.

Dated this 5 day of Novernber 2018.

PANKEY & HORLOCK, LLC

By: S/ Larrv A. Pcmkev

Larry A. Pankey
Georgia Bar No. 560725
Pro Hac Vl'ce Attorneys
for Plaintiff
(Admission Pending)

1441 Dunwoody Village Parkway

Suite 200

Atlanta, Georgia 30338-4122

Telephone: 770-670~6250

Facsimile: 770~670-6249

LPanl<ev@Panke\/Horlock.com

 

Case 4:18-cv-00244-WTI\/|-.]EG Document 7 Filed 11/05/18 Page 5 of 5

3467 Cypress l\/Iill Road
Brunswicl<, Georgia 31520
Telephone: 912~265-4000
Facsimile: 912~264~5 8 84
Brad@B SMLawGA.com

THE LAW OFFICE OF BRAD S.
MCLELLAND, P.C.

By: /s/ Brad S. McLelZana’
Brad S. McLelland
Georgia Bar No. 496898
Local Counselfor Plaintijj‘

 

